HAYNSWORTH, Senior Circuit Judge,
concurring and dissenting.
I concur in the affirmance of the dismissal of Holsey’s complaint.
In Hamlin v. Warren, 664 F.2d 29 (4th Cir.1981), we considered the problem presented by Todd’s appeal and construed Wolff v. McDonnell, 418 U.S. 539, 94 S.Ct. 2963, 41 L.Ed.2d 935 (1974), as foreclosing a remedy for the restoration of good time credits wrongfully withdrawn, but as permitting the action for monetary relief to proceed without exhaustion of available state court remedies. The position taken in Hamlin seems to me correct, and I would follow its lead here.
The great likelihood appears to be that Todd has long since been released from prison. Since all members of the panel are agreed that if he has fully served the sentence under which he was being held at the time he filed his complaint, habeas corpus would no longer be an appropriate remedy and that he may proceed with a § 1983 action without exhausting state remedies, I join in the remand of Todd’s case.